Citation Nr: 0335972	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1979 to 
February 1983.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision, issued in 
June 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for pain in the right shoulder.  The veteran 
entered a notice of disagreement with this decision in 
September 2002; the RO issued a statement of the case in 
January 2003; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in January 2003.  

The Board notes that the May 2002 rating decision also denied 
an increased evaluation for residual, fracture, of the left 
wrist, currently non-compensable, and granted an increased 
evaluation for residual, fracture, of the right wrist, from 
non-compensable to 10 percent disabling.  The veteran filed a 
notice of disagreement pertaining to the left and right wrist 
evaluations, as determined in May 2002, in January 2003.  The 
RO then issued a statement of the case in May 2003.  The 
veteran's representative argues that these issues, in 
addition to the previously mentioned shoulder pain, are also 
on appeal. However, there was no substantive appeal relating 
to either the left or right wrist subsequently filed within 
the allowed time period.  38 C.F.R. § 20.302(b) (2003).

Therefore, there is only one issue on appeal before the 
Board, namely whether the veteran is entitled to service 
connection for pain in his right shoulder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

By way of background, the veteran contends that he injured 
his right shoulder during active duty service.  He also 
contends that he currently suffers from pain and restricted 
motion of this shoulder.  Consequently, he argues that he is 
entitled to service connection for pain in his right 
shoulder.  

The relevant evidence before the Board includes the veteran's 
service medical records and lay statements from the veteran.  

The veteran's service medical records reflect that in 
November 1981, the veteran complained of right shoulder pain 
that had persisted for the previous two weeks.  The veteran 
had hit his shoulder on the ground while training at a 
transition range.  He complained of pain when pressure was 
applied and when he picked up objects.  The treating 
physician noted no deformities of the shoulder or clavicle, 
no edema, and no ecchymosis.  The veteran's range of motion 
was within normal limits, but he complained of pain.  The 
physician also noted that there was pain with palpation, that 
there was slight crepitus to the joint, and that there was no 
fluid.  The assessment was "possible rotator cuff injury vs. 
hair line facture."  There was no fracture noted on the x-
ray.  The diagnostic assessment was sprain (minor).  
Additionally, the veteran's separation examination made no 
mention of a right shoulder disability.  

The veteran has also offered his own statements to support 
his contentions.  He has stated that he is currently 
experiencing a lot of pain in his right shoulder and has 
restricted range of motion.  He further stated that he should 
be compensated for this disability as he was injured and 
treated while on active duty.  The veteran's lay statements 
are competent to describe the manifestations of his pain and 
symptoms over time.  38 C.F.R. §3.159(a) (2003).  Therefore, 
it is necessary to remand this case for further development, 
to include a VA examination with a medical opinion as to the 
diagnosis and etiology of the veteran's current right 
shoulder pain.  

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
hereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  The veteran should be afforded 
appropriate VA  examination(s) to 
determine the current diagnosis and 
etiology of his right shoulder disability 
and whether it was incurred during his 
active duty service.  The claims file 
should be made available to the 
examiner(s) prior to examination for 
review of pertinent documents therein.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be conducted.  The 
examining physician should set forth the 
veteran's current diagnosis(es) and offer 
opinions as to: the current diagnosis and 
etiology of any right shoulder 
disability, specifically, the examiner 
should offer an opinion as to whether it 
is "likely", "unlikely", or "at least 
as likely as not" that any current right 
shoulder disability was incurred during 
the veteran's military service; or is 
otherwise related to his complaints of 
right shoulder pain noted in service.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

